Citation Nr: 1721545	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for the residuals of a venereal disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (the Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran had a hearing before the undersigned Veterans' Law Judge in March 2012.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims in August 2012 for further development.  In March 2015 and June 2016, the Board remanded the Veteran's claim for residuals of venereal disease for additional development.  As to the claim for venereal disease service connection, remand instructions are complete as VA examiners' opinions were obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The March 2015 Board decision also denied the Veteran's petition to reopen a claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  In a February 2016 order, the Court vacated the March 2015 Board decision and remanded the matter to the Board for further proceedings consistent with a February 2016 Joint Motion for Remand (JMR).

In June 2016, the Board again denied the Veteran's petition to reopen a claim for service connection for an acquired psychiatric disorder.  The Veteran again appealed the denial to the Court.  In December 2016 a JMR was entered, and in January 2017 the Court by order vacated the June 2016 Board denial of the claim and remanded to the Board for further development.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 2007 rating decision that denied the Veteran's petition to reopen a claim of entitlement to service connection for an acquired psychiatric disorder was not appealed.

2.  The evidence received since the June 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder; such evidence is not cumulative or redundant of evidence already of record.

3.  The preponderance of the evidence is against finding that the Veteran has residuals of a venereal disease disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Service connection for a residuals of venereal disease disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen Service Connection for Psychiatric Condition

The Veteran filed an original service connection claim for a nervous condition in June 1973.  The claim was denied in an August 1973 rating decision on the grounds that a nervous condition was not shown by the evidence of record, and that the Veteran's condition was the result of his own willful misconduct.  The Veteran filed a Notice of Disagreement (NOD) and timely perfected an appeal. 

A November 1974 Board decision denied the Veteran's claim. The Board found that that the Veteran took drugs to enjoy their experience rather than for therapeutic purposes, the usage of which must be considered the result of the Veteran's willful misconduct, and that any nervous disorder which resulted therefrom may not be service-connected.  After the Veteran was notified of the adverse decision, he did not request reconsideration or otherwise contest the Board decision.  No additional evidence was submitted within a year of the November 1974 Board decision. Therefore, the Board decision became final based on the evidence of record at the time.  38 U.S.C. § 4004 (b) (1970); 38 C.F.R. § 19.104 (1973).

The Veteran subsequently filed several petitions to reopen, all of which were denied and not appealed.  The last of these rating decisions was in June 2007.  The Veteran did not file a Notice of Disagreement (NOD), assert there was clear and unmistakable error, or submit new and material evidence within the appeal period.  Accordingly, the June 2007 rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2016). 

The Veteran filed a petition to reopen his claim in January 2008.  A March 2008 rating decision denied the Veteran's petition on the grounds that no new and material evidence had been received. 

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Since June 2007, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a current psychiatric condition as related to his military service.  Specifically, the Veteran submitted a February 2008 statement indicating he experienced anxiety, and that his nerves kept him up at night after dreams about the war and people and children killed, and a December 2009 VA Form 9 on which he wrote that he was in prison because of his depression and nerves since he was discharged from service.  Additionally, an October 2011 VA medical record was added to the file, noting the Veteran's report of using cocaine and heroin prior to, during, and after active service, as well as the Veteran's report of war-zone service in Vietnam.  Additionally, the Veteran testified at a Board hearing in March 2012, during which he stated that his VA psychiatrist said it was possible that his nervous condition was related to service.  See Hearing Transcript, pg. 11.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a psychiatric disorder.  See 38 C.F.R. § 3.156(a).  

Service Connection for Venereal Disease

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a February 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided VA examiners' opinions during the appeal, upon examination in October 2012 and August 2016.  The examiners took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Facts and Analysis

The Veteran's November 1970 entrance examination and February 1972 separation examination show no indication of venereal disease or genitourinary complaints.  STRs dated July 1971 noted a report of drip and urgency with diagnosis of prostatitis and an antibiotic prescribed.  In September 1971, a urinalysis found no bacteria.  In December 1971, "positive GO" was diagnosed and the Veteran was treated with penicillin.  In February 1972 a urinalysis was within normal limits.  

During the May 2012 Board hearing, the Veteran testified that he believes he suffers from eyesight disorders as a result of in-service syphilis.  A January 2013 VA eye examination shows retinopathy due to hypertension; there was no record of syphilis.

June 2005 VA treatment notes reflect the Veteran had difficulty urinating for 6-7 years.

The Veteran appeared for a VA examination in October 2012.  The examiner noted urethritis diagnosed in 1971 but did not include an etiology opinion as to any present symptoms.  The examiner noted erectile dysfunction (ED) with probable relation to spinal surgery for renal cancer.

In May 2015, an addendum was submitted.  The examiner noted that the Veteran at the time of the October 2012 examination claimed frequency and nocturia and his prostate was slightly enlarged, consistent with his age.  The examiner stated that the Veteran claimed to have had syphilis but no record of such was found.  The examiner stated "I do not believe any (at that time) ED or any other present GU malady could be attributed to the incidences 41 years in the past.  ONLY cystoscopy (which I would hesitate to recommend in view of his multiple various other complaints) could prove the existence of a urethral stricture.  Even so this would not be the cause of his ED which, if true, would be of psychogenic origin."

The Veteran appeared again for a VA examination in August 2016 by an urologist.  The examiner noted that the Veteran suffered from gonococcal urethritis in December 1971.  While the Veteran stated he had syphilis, the examiner noted the Veteran has no symptoms of syphilis at present and the lab is negative.  The examiner stated that the Veteran "had venereal disease in service but no evidence at this time.  His urinary frequency is as least as likely as not due to his venereal disease while in service."

In a January 2016 Appellate Brief, the Veteran's representative stressed that the prior VA examinations had not addressed the Veteran's statements that the residuals of his in-service venereal disease manifested as outbreaks of ulcerations or breakdowns of his skin and sores in the roof of his mouth or palate.

In a January 2017 addendum, the same urologist who conducted the August 2016 examination stated: "It is my opinion that the diagnosis and treatment of the [Veteran's] gonorrhea and/or prostatitis while in service in 1971 has no relationship to his current GU complaints.  He has no symptoms of an STD, his urinalysis was [within normal limits], and it is extremely unlikely that his 1971 diagnosis of a venereal disease is related to his 2008 or present GU system.  His cultures for gonorrhea, trichomonas and chlamydia have been negative.  Again, it is my opinion that the [Veteran's] bout with prostatitis and gonorrhea while in the service is less likely than not to be causing GU symptoms."

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for residuals of venereal disease.   
While the STRs reflect treatment for gonorrhea, the February 1972 separation examination noted no residuals of a venereal disease and a urinalysis was within normal limits.

While the Veteran has claimed his eyesight was impacted by venereal disease, a January 2013 medical examination reflects retinopathy is due to non-service connected hypertension.  While ED was found, the October 2012 VA examiner noted this is likely the result of back surgery for non-service connected renal cancer, not venereal disease.

The October 2012 VA examiner stated "I do not believe any (at that time) ED or any other present GU malady could be attributed to the incidences 41 years in the past."  The Board provides this opinion less probative weight, as it does not directly address residuals of venereal disease and the likelihood of an etiology to service.

The Board notes that while the August 2016 opinion provides a positive nexus opinion, it included no supporting rationale and was directly contradicted by the January 2017 addendum which provided a negative nexus opinion with supporting rationale, written by the same examining urologist; as such, the Board affords the August 2016 opinion no probative weight as it was evidently written in error.

The Board provides the August 2016 VA examiner's opinion more probative weight, as stated in the January 2017 addendum.   The January 2017 addendum directly addressed the diagnosis and treatment of the Veteran's gonorrhea and/or prostatitis while in service in 1971 and stated these are less likely than not causing GU symptoms, at present and in 2008 (pendency of appeal).
  
The Board acknowledges the Veteran's statements that the residuals of his in-service venereal disease manifested as outbreaks of ulcerations or breakdowns of his skin and sores in the roof of his mouth or palate.  The January 2017 opinion addresses these statements, in stating that the Veteran has no symptoms of an STD and his cultures for gonorrhea, trichomonas and chlamydia have been negative.  

No medical evidence has been presented to out weigh and contradict the January 2017 negative nexus opinion, other than the lay contentions from the Veteran, who while competent to describe the nature and onset of genitourinary symptoms, eyesight problems, and outbreaks of ulcerations or breakdowns of his skin and sores in the roof of his mouth or palate, is not shown to have the medical expertise to provide a competent opinion on the question of whether these symptoms are residuals of in-service venereal disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Further, there is no indication of a continuity of symptoms since separation of service which reflect symptoms of residuals of venereal disease.  While a June 2005 VA treatment notes reflect the Veteran had difficulty urinating for 6-7 years, the onset is still decades after service, and there is no indication difficulty urinating is a symptom of a residual of venereal disease.

In sum, the preponderance of the evidence is against the claim of service connection for residuals of venereal disease.  The evidence does not show that the Veteran suffers from residuals of venereal disease with onset of etiology to his military service.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for a residuals of a venereal disease disability is denied.


REMAND

Service Connection for Psychiatric Disorder

In consideration of the evidence of record and in light of the reopening of the claim, the Board finds a VA examination necessary to examine the nature and etiology of the Veteran's psychiatric disorder, to include consideration of his lay statements.  Prior to the examination, all outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and any private medical records identified by the Veteran that are relevant to the claim of service connection for a psychiatric disorder.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder noted during the pendency of the appeal.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following: 

(a)  Please identify all acquired psychiatric disorders found to be present during the pendency of the appeal, based on examination of the Veteran and review of all lay and medical evidence of record. 

(b)  As to any acquired psychiatric disorder found, the examiner should provide an opinion as to whether it is 
at least as likely as not (probability of 50% or more) that the diagnosed acquired psychiatric disorders were incurred as a result of service, had onset during service or are otherwise caused or aggravated by service.  

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of the STRs, medical evidence of record, and lay statements.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is placed on notice that pursuant to 38 C.F.R. § 3.655 (2016) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claim for an acquired psychiatric disorder.  If the Veteran's claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last adjudication.  Allow an appropriate period of time for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


